Case 1:19-cr-00139-RJD Document 86 Filed 01/19/21 Page 1 of 1 PageID #: 343

                                   GARY A. FARRELL
                                          ATTORNEY AT LAW

                                     40 EXCHANGE PLACE
                                          SUITE 1800
                                   NEW YORK, NEW YORK 10005

                                       Telephone (212) 822-1434
                                          Fax (212) 482-1303
                                          GaryFesq@aol.com
                                          Garyfarrelllaw.com



                                                            January 19, 2021

  Hon. Raymond J. Deane
  United States District Court Judge
  Eastern District of New York
  225 Cadman Plaza
  Brooklyn, New York 11242
  Via ECF

                                                            RE: United States v. Lamont Brown
                                                            19-CR-139 (RJD)
                                                            Sentence date 1/22/21

  Dear Judge Deane:

          I am writing to inform the Court that my client, after extended deliberation and
  discussions with is family, has requested to be sentenced in person. Due to the
  pandemic, I realize it is impossible to go forward this Friday on an in person basis.
  Accordingly, I am requesting that his sentence be adjourned to a date convenient to the
  Court where he can be sentenced in person. AUSA Virginia Nguyen has no objection to
  this application.

         Thank you in advance for your consideration.

                                                            SiFicerely

                                                          - Gary F rre

  cc: AUSA Virginia Nguyen (via ECF)
